WEEKS, Judge
DECISION AND ORDER
Judgment was entered against Pacific Realty on April 9, 1979.
Roy Cate was brought to Court to be examined as to his assets for payment of the judgment. The Court finds his liability extended only to the period of time he was employed as a broker for Pacific Realty Company. He admits that he personally applied for the telephone on the company's behalf and he asserts that he cancelled the phone when leaving two months later. Although plaintiff has no record of the cancellation the testimony received indicates that a record of the cancellation might not have been made or if made, might have been destroyed.
The Court finds Mr. Cate could be held liable only for the April and May billings and the installation charge. These billings as shown are $25.18 and the installation charge is $35.00.
*30However, testimony of the Telephone Company representative was that the bill payments from April to September were current.
It therefore appears that Mr. Cate would not be liable for any of the present judgment.
SO ORDERED.